               Case 19-10289-LSS           Doc 3952       Filed 08/20/21        Page 1 of 23




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re: Docket Nos. 3881, 3937, 3927, 3935 & 3933
                                                             :
------------------------------------------------------------ x

         DEBTORS’ OMNIBUS REPLY IN SUPPORT OF MOTION FOR ENTRY
        OF ORDER AUTHORIZING DEBTORS TO PURSUE AND EFFECTUATE
                   PURCHASE OF PROPERTIES LOCATED IN
             LYNDONVILLE, VERMONT AND JOHNSON, VERMONT

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) in

these chapter 11 cases (the “Chapter 11 Cases”) hereby file this reply (the “Reply”) in support of

the Motion2 and in response to the (i) Certain Insurers’ Objection to Debtors’ Motion for Entry of

an Order Authorizing Debtors’ Purchase of Vermont Properties [Docket No. 3937] (cited herein

as “Certain Ins. Obj. __.”), (ii) Objection of Arnold & Itkin LLP to Debtors’ Motion for Entry of

Order Authorizing Debtors to Pursue and Effectuate Purchase of Properties Located in

Lyndonville, Vermont and Johnson, Vermont Filed by Imerys Talc America, Inc. [Docket No.

3927] (cited herein as “A&I Obj. __.”), (iii) Joinder of Certain Underwriters at Lloyd’s, London

and Certain London Market Insurers to Certain Insurers’ Objection to Debtors’ Motion for Entry

of Order Authorizing Debtors’ Purchase of Vermont Properties [Docket No. 3935], and



1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
        The “Motion” refers to the Debtors’ Motion for Entry of Order Authorizing Debtors to Pursue and
Effectuate Purchase of Properties Located in Lyndonville, Vermont and Johnson, Vermont [Docket No.
3881].


US-DOCS\126034905.2RLF1 25858026v.1
                 Case 19-10289-LSS         Doc 3952      Filed 08/20/21      Page 2 of 23




(iv) Joinder by AWKO Claimants to Objections to Debtors’ Motion for Entry of Order Authorizing

Purchase of Vermont Properties [Docket No. 3933] (collectively, the “Objections” and the

“Objectors”). In support of this Reply, the Debtors, by and through their undersigned counsel,

respectfully represent as follows:

                                      PRELIMINARY STATEMENT

            1.      The Debtors have undoubtedly met their burden of demonstrating a valid business

    justification for pursuing and effectuating the Acquisitions.3

            2.      The applicable legal standard is whether the Acquisitions are a sound exercise of

    the Debtors’ business judgment pursuant to section 363(b) of the Bankruptcy Code. In applying

    the business judgment standard, courts consistently recognize that the debtor’s judgment is

    entitled to deference and should be shielded from second-guessing so long as it is supported by

    some legitimate business rationale. Here, the Debtors’ business rationale for pursuing the

    Acquisitions is clear and compelling: the proposed Acquisitions will enhance the value of the

    estates by earning a return on the purchase that is 50 to 60 times greater than the negligible 0.1%

    such funds are currently earning. As is true of any business venture, the Acquisitions come with

    some degree of risk. The relatively minor risks here, however, are greatly outweighed by the

    benefits and do not negatively affect the value proposition for the Debtors. Because these

    opportunities are subject to existing long-term triple-net leases, where the Debtors’ out-of-pocket

    capital expenses are limited, and are backed by a corporate guarantee from Dollar General

    Corporation (“Dollar General”), a publicly traded company with an investment-grade credit




3
          Capitalized terms not otherwise defined herein shall have the definitions ascribed to them in the
Motion.

                                                     2
US-DOCS\126034905.2RLF1 25858026v.1
                Case 19-10289-LSS       Doc 3952      Filed 08/20/21     Page 3 of 23




  rating that operates thousands of small-box stores across the country, the downside risk

  associated with the Acquisitions is remote and insignificant.

           3.       The Debtors also believe that acquiring one or more operating businesses may

  help address certain anticipated objections to the Plan, specifically whether the Debtors can

  satisfy the so-called “ongoing business” requirement of section 524(g) of the Bankruptcy Code.

  The Debtors continue to maintain that the Plan as currently filed is confirmable and the Court

  need not consider whether the Plan satisfies section 524(g) (or any other confirmation related

  provision) to determine whether the Debtors have a valid business justification for the

  Acquisitions. Nevertheless, the possibility for the Acquisitions to assist in resolving certain Plan

  objections, removing an impediment to confirmation of a Plan that incorporates over $500

  million in third-party settlements that are contingent on obtaining a section 524(g) channeling

  injunction, is an appropriate consideration for pursuing the Acquisitions and an independent

  business justification, distinct from the purely commercial considerations discussed above, that

  satisfies section 363(b).

           4.       At bottom, the Objectors’ arguments seek to second-guess the Debtors’ business

  judgement and interject themselves into business decisions that are to be left to the sound

  discretion of the Debtors. The Debtors are best-positioned to determine how to utilize the funds

  of the estates during the Chapter 11 Cases, and the Objectors have not demonstrated any reason

  this Court should disregard the typical deference given to a debtor’s business judgment.

           5.       The Objectors’ single-minded focus is on obstructing the Debtors’ progress

  towards confirmation of the Plan. Simply put, because there is a possibility that the relief sought

  in the Motion will strengthen the Debtors’ ability to confirm the Plan, the Objectors oppose it.

  That is not a sufficient reason to override the Debtors’ business judgment.



                                                  3
US-DOCS\126034905.2RLF1 25858026v.1
                Case 19-10289-LSS          Doc 3952       Filed 08/20/21       Page 4 of 23




           6.       Moreover, as a threshold matter, the objecting insurers—the Certain Insurers and

    the London Market Insurers (collectively, the “Insurers”)—lack standing to object to the

    Motion.4 The Plan does not impair, alter or modify the rights and obligations of the Insurers

    arising under the Policies and preserves defenses the Insurers may have against the Trust. Thus,

    the Insurers have no pecuniary interest in how the Debtors use $6.2 million in Sale proceeds

    otherwise earmarked for the Trust because they have no interest in the extent to which the Trust

    is funded (or not) on the Effective Date of the Plan.

           7.       In light of the objecting Insurers’ attenuated, generalized interest in the Motion,

    it is critically important that both the Tort Claimants’ Committee (the “TCC”) and the legal




4
         Party in interest standing under section 1109(b) of the Bankruptcy Code is limited generally to
entities having a direct pecuniary interest in the outcome of the specific matter before the bankruptcy court.
See In re Fuller-Austin Insulation, No. 98-2038-JJF, 1998 WL 812388, at *3 (D. Del. Nov. 10, 1998)
(holding that marginal parties who face only incidental harm are not parties in interest). Indeed, as the
Court has recognized, a party “can be a party-in-interest for one purpose [in a chapter 11 case], and not
another.” See Bench Ruling on Motion to Appoint James L. Patton, Jr. as the Legal Representative for
Future Talc Personal Injury Claimants [Docket No. 503] at 2. Here, the Insurers lack any pecuniary interest
in the Motion and should not be entitled to object to the proposed Acquisitions. If confirmed, nothing in
the Plan will operate to, or have the effect of, impairing, altering, supplementing, or modifying the rights
and obligations of the Insurers or the Debtors arising under any Talc Insurance Policy (as defined in the
Plan). See Plan § 11.4.1.1. Given this broad reservation, the Insurers’ pecuniary interests are not affected
by the Acquisitions or the extent to which the Trust is funded on the Effective Date. See In re Flintkote
Co., No. 04-11300-KG, Docket No. 3495 (Bankr. D. Del. July 24, 2008) (finding that debtors’ parent and
certain insurers lacked standing to be heard on the debtors’ motion to authorize the purchase of certain
properties subject to triple-net leases because objecting parties had no interest in motion).
         The Debtors have objected to all proofs of claim filed by the Insurers on the basis, among others,
that the claims fail to establish prima facie validity and are contingent on future events that may never
occur. Indeed, when it suited their interests in opposing the Indirect Talc Bar Date, certain of the Insurers
acknowledged as much: “[h]olders of ‘potential’ Indirect Talc Claims . . . with ‘unknown’ claims clearly
cannot vote on any plan of reorganization as they are not ‘creditors’ as defined in § 101(10) of the
Bankruptcy Code.” Objection of Cyprus Historical Excess Insurers to Motion of the Debtors for an Order
(I) Establishing a Bar Date for Indirect Talc Claims and Related Procedures for Filing Proofs of Claim for
Indirect Talc Claims and (II) Approving Form and Manner of Notice Thereof [Docket No. 1246] at 3-4
(cited herein as “Insurer Bar Date Obj. __.”).

                                                      4
US-DOCS\126034905.2RLF1 25858026v.1
                Case 19-10289-LSS         Doc 3952      Filed 08/20/21     Page 5 of 23




    representative of future claimants (the “FCR”)—the official, appointed representatives of the

    main beneficiaries of the Trust—support and have joined the Debtors’ Motion.5

                                             ARGUMENT

         A.      The Debtors Have Satisfied the Business Judgment Standard Under Section
                 363(b)

           8.        The Objectors’ myriad arguments that the Debtors have failed to satisfy section

    363(b) of the Bankruptcy Code fall into two categories. First, the Objectors argue that the

    proposed Acquisitions are not supported by a valid business justification. Second, the Objectors

    argue that the proposed Acquisitions are the product of a flawed process evidencing the lack of

    sound business judgment. Both lines of argument are unavailing. For the reasons set forth herein

    and in the Motion, the Debtors have undoubtedly met their burden under the deferential business

    judgment standard.

                i.    A Valid Business Justification Exists for the Proposed Acquisitions

           9.        Section 363 of the Bankruptcy Code provides that “[t]he trustee, after notice and

    a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

    estate.” 11 U.S.C. § 363(b)(1). As set forth fully in the Motion, courts emphasize that the

    deferential business judgment rule is “not a difficult standard to satisfy” and may be satisfied if

    the proposed action appears calculated to enhance the debtor’s estate. In re AbitibiBowater Inc.,

    418 B.R. 815, 831 (Bankr. D. Del. 2009). In recognition that the debtors are typically best

    positioned to make decisions about how to optimally use estate assets, courts are generally

    unwilling to second-guess the debtor’s decisions or substitute their own judgment for that of the


5
        Joinder of the Future Claimants’ Representative to Debtors’ Motion for Entry of Order Authorizing
Debtors to Pursue and Effectuate Purchase of Properties Located in Lyndonville, Vermont and Johnson,
Vermont [Docket No. 3893]; See Joinder of the Official Committee of Tort Claimants to Debtors’ Motion
for Entry of Order Authorizing Debtors to Pursue and Effectuate Purchase of Properties Located in
Lyndonville, Vermont and Johnson, Vermont [Docket No. 3906].

                                                    5
US-DOCS\126034905.2RLF1 25858026v.1
                 Case 19-10289-LSS       Doc 3952      Filed 08/20/21     Page 6 of 23




  debtor’s management. See, e.g., In re Nine West Holdings, Inc., 588 B.R. 678, 692 (Bankr.

  S.D.N.Y. 2018) (“The business judgment standard applied by courts presumes that the court will

  not second guess the business judgment of a debtor’s board in making a business decision.”).

           10.      The Certain Insurers argue that the Acquisitions will not enhance the value of the

  estates because “it would take 17 years for the Debtors just to recoup their investment” based on

  the aggregate purchase price of $6.2 million and annual rental payments of approximately

  $363,817. Certain Ins. Obj. at 10. The proper focus, however, is not on how long it will take

  for the Debtors to recoup the purchase price, but rather on the difference between the returns the

  funds are earning today and the expected returns if the Acquisitions are consummated. The funds

  are currently earning a negligible 0.1% per annum return compared with a projected 5.0 to 6.0%

  per annum capitalization rate for the Properties, amounting to a return on the purchase price that

  is 50 to 60 times greater than the status quo. See Danner Decl. ¶¶ 7, 9.

           11.      Moreover, the Certain Insurers assume that once the sales close the purchase price

  is lost and can only be recouped through rental revenues. That is simply not the case. The

  Debtors are acquiring not only a revenue stream but also hard real property assets. The Properties

  could be sold at any time. Indeed, the Debtors have first-hand experience of the robust and active

  market for this asset class, and the Debtors’ expectation is that the Properties will maintain (and

  potentially increase in) value over time.

           12.      The Certain Insurers also object that the Acquisitions – representing “only

  approximately 2.8% of the Sale Proceeds” – are too “paltry” to “move the needle in adding

  overall value to the Trust” (and do so apparently unbothered by the contradictory argument that

  the Acquisitions would impose grave risks on the estates’ assets). See Certain Ins. Obj. at 14-

  15. However, the Acquisitions utilize only a modest amount of the Sale proceeds to serve as a



                                                   6
US-DOCS\126034905.2RLF1 25858026v.1
                 Case 19-10289-LSS       Doc 3952       Filed 08/20/21    Page 7 of 23




  proof of concept. No doubt, if the Debtors had attempted to execute on a series of transactions

  with a larger percentage of the Sale proceeds, the Debtors would be faulted for taking on too

  great a risk. Moreover, nothing in the business judgment standard requires the Debtors to

  establish that any use of estate assets outside the ordinary course will produce a certain level of

  income before it may be approved. And, in any event, the proper comparison is not whether the

  Acquisitions will bring income that will “move the needle” as compared to either the total sale

  proceeds or anticipated Trust assets, but rather whether the Debtors have properly exercised their

  business judgment in determining that the value of estate assets utilized is likely to be maximized

  through pursuit of the relief sought in the Motion.

           13.      Likewise, nothing in the business judgment standard requires that a proposed use

  of estate assets outside the ordinary course be entirely risk free. Rather, courts recognize that

  risk is inherent in any business venture and consistently defer to the debtor’s judgment on

  whether the potential rewards are commensurate with the associated risks. See In re Global

  Crossing Ltd., 295 B.R. 726, 746 (Bankr. S.D.N.Y. 2003) (holding that debtor’s decision to

  pursue a particular sale transaction “was well within the bounds of reasonable business

  judgment” notwithstanding the “risk and uncertainty” inherent in that decision); see also Tr. of

  Proceedings Before the Honorable Judith K. Fitzgerald, In re Flintkote Co., No. 04-11300

  (Bankr. D. Del. July 21, 2008) at 98:5-11 (“It is not a substantial transaction given the debtors’

  overall cash position, and as a result, I think that . . . venturing into this business enterprise is

  worth the risk that is involved.”) (cited herein as “Flintkote Tr.,” relevant excerpts of which are

  attached hereto as Exhibit A).

           14.      The Debtors have weighed the risks associated with the Acquisitions and have

  determined that they are marginal in comparison to the value proposition. See Deposition of



                                                   7
US-DOCS\126034905.2RLF1 25858026v.1
               Case 19-10289-LSS        Doc 3952      Filed 08/20/21      Page 8 of 23




  Eric Danner, August 11, 2021 at 145:10-146:7 (noting that while the Debtors expect the value

  of the Properties to gradually rise, if diligence reveals the assets would likely decline in value

  the Debtors would not acquire the Properties) (cited herein as “Danner Dep.,” relevant excerpts

  of which are attached hereto as Exhibit B). Specifically, the Certain Insurers point to four

  potential risks. First, the Certain Insurers argue that there is a risk that “a tenant could leave”

  and be unwilling or unable to pay rent. See Certain Ins. Obj. at 12. The Tenant, which is the

  same entity at each property, is a subsidiary of Dollar General – not an individual franchisee.

  Accordingly, the risk in the first instance that a member of the Dollar General corporate family

  would be unable to perform its obligations under the lease is remote. While the Debtors are still

  actively engaged in due diligence, preliminary due diligence confirms this understanding,

  showing that the Tenant has stable financials that will support its ability to pay rent. For example,

  the Lyndonville Property is in the top 2% of Dollar General locations and due diligence suggests

  the Johnson Property is located in an area of significant demand, and low supply, for Dollar

  General products. In addition, financial documents confirm that the Tenant has paid their 2020

  rental payments for both Properties in full. The risk that “a tenant could leave” is also remote

  because the Tenant is party to an existing long-term lease at each property – there are 9 years

  remaining on the initial term under the Lyndonville Lease Agreement with options to extend for

  up to an additional 10 years, and 12 years remaining on the initial term under the Johnson Lease

  Agreement with options to extend for up to an additional 20 years. The options to extend were

  specifically negotiated by the Tenant, suggesting that there is a reasonable likelihood that the

  Tenant will want to remain at the Properties beyond the initial lease terms. Finally, if the Tenant

  were to stop paying rent or abandon a property in breach of the lease agreement, the Debtors




                                                  8
US-DOCS\126034905.2RLF1 25858026v.1
                 Case 19-10289-LSS       Doc 3952      Filed 08/20/21    Page 9 of 23




  would be entitled to exercise all rights and remedies available to them under the applicable lease

  agreement and applicable law.

           15.      Additionally, the corporate guarantee of the Tenant’s obligations under the lease

  agreements further mitigates the risk of nonpayment, abandonment, or other breach. The Certain

  Insurers insinuate that the corporate guarantee cannot be given any weight because the Debtors

  have not sufficiently diligenced the guarantee. Id. at 5, 12. The guarantee is provided by Dollar

  General, which is the ultimate parent entity of the Dollar General corporate family. Dollar

  General is a publicly traded company with an 80-year history of operating small-box retail stores

  throughout the United States. See Dollar General Corp., Annual Report (Form 10-K) (Mar. 19,

  2021) at 4. In fiscal year 2020, Dollar General reported net income of $2.65 billion. See id. at

  25. Dollar General also boasts an investment-grade credit rating from each of the major credit

  rating agencies. See id. at 19, 36 (“Our debt securities are currently rated investment grade . . .

  Our senior unsecured debt is rated ‘Baa2,’ by Moody’s with a stable outlook and ‘BBB’ by

  Standard & Poor’s with a stable outlook.”). Considering Dollar General’s financial wherewithal,

  the corporate guarantee offers meaningful assurances that the Debtors will receive the benefit of

  their bargain and mitigates against the risk of the Tenant’s failure to perform.

           16.      Second, the Certain Insurers argue that the Debtors would be responsible for

  certain capital maintenance costs with respect to the Lyndonville Property, which could exceed

  the rental income. See Certain Ins. Obj. at 11-12. While the property inspection report will

  detail the likelihood of such a risk, the possibility is remote. For example, one of the most

  significant expenses the Debtors could potentially incur is with respect to the maintenance or

  replacement of the roof. The building located on the Lyndonville Property was constructed in

  2008 and the usual lifespan of a commercial roof is 30 to 40 years. The Johnson Property is



                                                   9
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS          Doc 3952       Filed 08/20/21    Page 10 of 23




  subject to an absolute triple net lease, which greatly limits the landlord’s obligations with respect

  to capital expenditures. Moreover, as described below, diligence is ongoing (and will include a

  property inspection) and the Debtors have the right to terminate each Purchase and Sale

  Agreement if diligence is unsatisfactory. As such, the risk that the Lyndonville Property will

  require substantial capital expenditures in the short-term is remote.

           17.      Third, the Certain Insurers make the unremarkable point that “any property

  acquired at one price could lose value.” Id. at 12. Of course, it is always possible that any real

  property asset (like any other property or asset) could lose value over time. That concern cannot

  overcome the deference afforded to the Debtors’ business judgment as how best to utilize estate

  funds. Indeed, if the standard for approving a use of estate assets was whether there was any

  possibility that the purchased assets could lose value over time, then chapter 11 debtors would

  be entirely foreclosed from utilizing section 363(b) for this purpose.

           18.      Fourth, the Certain Insurers lob an array of unsubstantiated allegations at Dollar

  General to imply that the Debtors’ association with Dollar General will risk “potentially sizable

  liabilities.” Id. at 12. As noted above, Dollar General is an established, publicly-traded company

  with a long track-record of operating successful small-box retail stores throughout the country.

  And, in any event, the Debtors’ relationship with Dollar General would be limited to that of

  landlord and tenant with Debtor ITV serving as landlord to a Dollar General subsidiary, the

  Tenant, under leases that are backed by a guarantee from Dollar General. As such, the principal

  risk Dollar General poses to the Debtors (if any) is credit exposure in the form of rent payments

  and other obligations under the lease agreements. The Debtors would have limited exposure to

  the ups and downs of the Dollar General businesses operated on the premises. Specifically, the

  Debtors would not share in any losses from the stores and would have no obligation to deploy



                                                   10
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS        Doc 3952       Filed 08/20/21    Page 11 of 23




  additional capital to support the stores. The Debtors would have exposure to the Dollar General

  business only insofar as the health of that business affects the ability of the Tenant to meet its

  obligations under the lease agreements. Even in the event that the stores underperform, Dollar

  General’s financial ability to meet its obligations under the corporate guarantee is unquestionable

  and therefore, the risk Dollar General poses to the Debtors is minimal.

           19.      Finally, the Certain Insurers object that the proposed Acquisitions cannot be

  justified because the transaction and operating costs “could exceed the amount they seek to spend

  on the Acquisitions.” See Certain Ins. Obj. at 11. The Debtors have taken steps to limit costs

  associated with the Acquisitions. The Debtors have agreed to an arrangement with CohnReznick

  where its fees related to diligence on potential targets are capped at $55,000. See Tr. of

  Proceedings Before the Honorable Laurie Selber Silverstein, In re Imerys Talc America, Inc.,

  No. 19-10289 (Bankr. D. Del. June 22, 2021) at 38:9-24 (relevant excerpts of which are attached

  here to as Exhibit C). Importantly, the $55,000 is a cap, not a fixed fee – no matter how many

  additional opportunities the Debtors consider and pursue, there is a ceiling on the diligence costs

  to the estate, but if CohnReznick accrues fees and expenses that are less than the cap, the Debtors

  are only billed for the fees and expenses actually accrued. Id.

           20.      In addition to the fees and expenses of CohnReznick, the Debtors anticipate

  incurring approximately $41,000 to $55,000 for real estate counsel, Phase I environmental

  diligence, a survey, and a property condition assessment.

           21.      The costs the Debtors expect to incur with respect to the maintenance and

  management of the Properties are relatively minimal. As the Certain Insurers acknowledge, the

  Johnson Property is subject to an absolute triple-net lease under which “the tenant is responsible

  for all costs associated with the property.” See Certain Ins. Obj. at 7. The Lyndonville Property



                                                 11
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS            Doc 3952       Filed 08/20/21   Page 12 of 23




  is subject to an existing triple-net lease under which the Debtors would be obligated for certain

  repair and maintenance costs, including costs associated with roof and exterior, parking lot

  maintenance and landscaping, which the Debtors expect to be minimal. As noted above, the

  Debtors do not anticipate incurring significant costs for roof maintenance for at least another 15

  years. Moreover, the Tenant is obligated to pay, in addition to the base rental payments, $495

  per month towards such maintenance costs, which will offset the Debtors’ out-of-pocket costs.

  Preliminary diligence has revealed that the $495 has been more than sufficient to cover the

  maintenance costs and has resulted in additional gain to the current landlord. In addition,

  CohnReznick will expend time managing the properties, which will entail, among other things,

  organizing the books, managing vendors, ensuring real estate taxes are paid and appropriate

  insurance is in place, communicating with the Tenant, communicating with the municipalities,

  and periodically visiting the sites. The additional costs associated with these services are

  expected to be de minimis as managing the Properties will be but one of a number of tasks

  CohnReznick will be performing in connection with the wind-down of the Debtors.

           22.         Comparing the benefits of the Acquisitions – the expectation that the Properties

  will generate revenues that are 50 to 60 times greater than current returns on the funds – to the

  minimal risks and costs the Debtors would be incurring, a valid business justification exists to

  proceed with the Acquisitions under section 363(b).

                 ii.    The Acquisitions are the Product of a Thorough, Careful Process that is
                        Consistent with the Sound Exercise of the Debtors’ Business Judgement

           23.         The Certain Insurers argue that the Acquisitions are the product of a rushed

  process where the Debtors failed to adequately consider alternative opportunities. See Certain




                                                     12
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS           Doc 3952        Filed 08/20/21     Page 13 of 23




    Ins. Obj. at 9.6 This argument is meritless. The Debtors have been actively engaged in an effort

    to acquire one or more operating businesses for over seven months. Since the June 22, 2021

    hearing on the Notice Procedures Motion, the Debtors have reviewed 84 business acquisition

    opportunities, including 51 net lease opportunities. Danner Decl. ¶ 10. Based on an initial

    review, the Debtors contacted sellers and/or brokers to express initial indications of interest with

    respect to 21 of these opportunities. Id. The Debtors have diligently pursued attractive

    opportunities as they have become available, and have let many less attractive opportunities pass

    without further consideration, but have been unable to secure a target due in large part to the

    active market for these type transactions. Id.

           24.      The Debtors have observed many promising opportunities come on and off the

    market in a matter of days. Considering the active market and the complications associated with

    seeking bankruptcy court approval, the Debtors determined that they must move expeditiously

    if they are to have any hope of securing an opportunity. To that end, the Debtors’ decision to

    file the Motion seeking authority to pursue and effectuate the Acquisitions immediately after

    submitting non-binding LOIs was a practical necessity. The Debtors believe that waiting until

    after purchase and sale agreements had been negotiated and executed to file the Motion and start

    the clock running on the notice period would have jeopardized both transactions.

           25.      Nevertheless, despite extensive briefing and testimony on the Debtors’ need for

    expediency, the Certain Insurers contend that the Debtors have “offered no explanation for their

    haste” in filing the Motion. Certain Ins. Obj. at 9. Yet, at the same time, the Certain Insurers


6
         As a threshold matter, contrary to the Certain Insurers’ meritless contention, the Debtors need not
show that they have explored the “entire universe” of possible alternatives in order to show a valid business
justification for the Motion. See Flintkote Tr. at 73:1-5 (stating in response to an argument that certain
objectors need discovery into alternative transactions, “There may [be better investments available] . . . .
The debtor doesn’t have to explore the entire universe of every invest[ment] or every business
transaction.”).

                                                     13
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS          Doc 3952       Filed 08/20/21    Page 14 of 23




  recognize that “[a]cquisition candidates appeared on, and disappeared from, Debtors’ radar

  screen in rapid succession,” including one of the Debtors top-candidates in the days before the

  Motion was filed. Id. at 4. While the Certain Insurers attempt to use this fact to paint the Debtors

  as aimless and undiscerning, the manifest reality is that attractive opportunities, such as the

  Properties, do not stay on the market for long and buyers must be nimble and act decisively to

  compete. The constantly evolving nature of the Debtors’ target list is a testament to that reality.

           26.      With respect to the specific Acquisitions at issue here, the Certain Insurers argue

  that the Debtors failed to adequately diligence the Properties, effectively making “a $6.2 million

  decision sight unseen.” Id. at 9-10. This argument misunderstands, or deliberately misconstrues,

  how the acquisition process works and where the Debtors are in that process (and were in the

  process when the Motion was filed). The Debtors filed the Motion a day after submitting the

  Lyndonville LOI and the Johnson LOI (collectively, the “LOIs”), which are nothing more than

  non-binding letters expressing the Debtors’ intention to pursue the Acquisitions on the terms and

  conditions specified therein. The Debtors convened a meeting of the Board of Directors to

  discuss the potential Acquisitions the evening before the Motion was filed, at which Kevin

  Collins, the Debtors’ sole and independent director (the “Director”), authorized the Debtors to

  file the Motion and pursue the purchase of the Properties, subject to Court approval.

           27.      The Certain Insurers argue that because the Director was not made aware of the

  proposed Acquisitions until the night before the Motion was filed, the Debtors gave insufficient

  consideration to the Acquisitions. See Certain Ins. Obj. at 5. Given the early stage of the

  Debtors’ formal discussions with the Sellers, it is hardly surprising that this was the first

  discussion of these particular Acquisitions at the board level. Moreover, notwithstanding board




                                                   14
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS         Doc 3952        Filed 08/20/21     Page 15 of 23




    approval, the Debtors maintain absolute flexibility to walk away from the Acquisitions if due

    diligence reveals unfavorable facts, as described further below.

           28.      Following an agreement in principal on the commercial terms set forth in the

    LOIs, the Debtors’ real estate counsel, on the one hand, and counsel to the Lyndonville Seller

    and counsel to the Johnson Seller (together with the Lyndonville Seller, the “Sellers”), on the

    other hand, began negotiating purchase and sale agreements for each of the Acquisitions. On

    August 12, 2021, the Debtors filed substantially final forms of the purchase and sale agreement

    for the Lyndonville Property (the “Lyndonville Purchase and Sale Agreement”) and the

    purchase and sale agreement for the Johnson Property (the “Johnson Purchase and Sale

    Agreement” and, together with the Lyndonville Purchase and Sale Agreement, the “Purchase

    and Sale Agreements”) [Docket No. 3924]. On August 16, 2021, Debtor ITV and the Johnson

    Seller executed the Johnson Purchase and Sale Agreement and on August 17, 2021, the Debtor

    ITV and the Lyndonville Seller executed the Lyndonville Purchase and Sale Agreement.7

           29.      Each Purchase and Sale Agreement is conditioned on the Debtors obtaining an

    order of this Court approving the agreement and authorizing them to perform thereunder. See

    Docket No. 3924, Ex. A, § 3(b) (cited herein as “Lyndonville PSA __.”); Ex. B, § 3(b) (cited

    herein as “Johnson PSA __.”). Additionally, each Purchase and Sale Agreement includes a 30-

    day due diligence period that runs from the date of execution. See Lyndonville PSA § 4; Johnson

    PSA § 4. If the Debtors, in their “sole discretion, determine during the Due Diligence Period,

    that [they do] not desire to purchase the Property for any reason whatsoever” they have a right


7
        The Certain Insurers complain that executed Purchase and Sale Agreements were not available in
advance of Mr. Danner’s deposition. See Certain Ins. Obj. at 10. However, the Debtors committed to filing
the Purchase and Sale Agreements “in substantially final form no later than August 12, 2021.” Mot. ¶ 35.
The Debtors satisfied that commitment. It is not a fault of the Debtors’ process that the Certain Insurers
scheduled Mr. Danner’s deposition on August 11, 2021, with full knowledge that they may not have the
Purchase and Sale Agreements in hand at that time.

                                                   15
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS         Doc 3952        Filed 08/20/21     Page 16 of 23




    to terminate each Purchase and Sale Agreement. See Lyndonville PSA § 14(c) (emphasis

    added); Johnson PSA § 14(c) (emphasis added). The Debtors are also entitled to the return of

    the earnest-money deposit if they walk away during the due diligence period.

           30.      The Certain Insurers argue that it was somehow imprudent for the Debtors to

    submit non-binding LOIs without first having visited the Properties. See Certain Ins. Obj. at 9-

    10. As noted above, the LOIs are non-binding expressions of intent to formally engage with the

    Sellers – they do not in any sense commit the Debtors to purchase the Properties. Following

    submission of the LOIs and before the Purchase and Sale Agreements were negotiated, Mr.

    Danner, the Debtors’ Chief Restructuring Officer, personally visited both sites. Danner Dep.

    32:23–33:3, 102:25–103:3. Moreover, each Purchase and Sale Agreement gives the Debtors

    “the right to enter upon the Property for the purpose of performing such examinations and tests

    (including soil tests), as [the Debtors] may deem appropriate . . . .” See Lyndonville PSA § 4(a);

    Johnson PSA § 4(a). Thus, it was always contemplated that the Debtors would have an

    opportunity to conduct comprehensive site inspections and engage in other customary due

    diligence during the 30-day diligence period. The Debtors intend to use this period to conduct

    Phase I environmental diligence, an inspection of the property, and a survey of the property, and

    to continue to review and analyze the financial and other diligence that has been provided by the

    Sellers.8 Prior to the conclusion of the diligence period, the Debtors will again assess whether

    each Acquisition offers an attractive value proposition in light of the entire universe of

    information received through the diligence process. If the Debtors determine to proceed, the

    Acquisitions will proceed to closing, subject to prior court approval and consent of the TCC and




8
        The deadline for the Seller to provide deliverables under the Lyndonville PSA was August 19, 2021
and the deadline for the Seller to provide deliverables under the Johnson PSA was August 18, 2021.

                                                   16
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS         Doc 3952       Filed 08/20/21    Page 17 of 23




  the FCR, which will provide an important additional check on the Debtors’ exercise of their

  business judgment.

            31.     Because the Debtors may, in their sole discretion, walk away from the

  Acquisitions during the due diligence period for “any reason whatsoever,” it cannot be said that

  the Debtors made a “$6.2 million decision sight unseen.” The Debtors have engaged in a careful

  and thorough process that appropriately balances the Debtors’ need to act swiftly to execute on

  attractive opportunities while maintaining significant safeguards to ensure that the Acquisitions

  will be value maximizing. The Debtors’ decision-making process evidences a sound exercise of

  business judgment that satisfies the requirements of section 363(b).

        B.        Consideration of the Potential Impact of the Acquisitions on a Section 524(g)
                  Analysis is Inappropriate at This Time

            32.     As set out above, the Debtors have established a business justification for the

  Acquisitions that is entirely independent of the Acquisitions’ potential effect on the Debtors’

  ability to satisfy the purported “ongoing business” requirement of section 524(g). Nevertheless,

  the Objectors again use the Motion as an opportunity to raise premature objections to the Plan.

  Certain Ins. Obj. at 15-21. The Debtors maintain that a full and fair opportunity for all parties

  to brief the Court on such issues will and should properly take place in connection with plan

  confirmation when the Court has all confirmation-related facts and evidence before it. The

  specific issue of whether the Debtors can establish that they satisfy the purported “ongoing

  business” requirement should not be considered in a vacuum months ahead of the anticipated

  confirmation hearing, without consideration of all facts and legal arguments. And, to that end,

  the Proposed Order expressly reserves the rights of all parties to raise any and all objections in

  connection with confirmation, including whether the Plan satisfies the requirements of section

  524(g).


                                                  17
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS          Doc 3952       Filed 08/20/21    Page 18 of 23




           33.      To be sure, the Debtors disagree with the Objectors’ characterization of the

    requirements of section 524(g) as it relates to plan confirmation. The Debtors contend that the

    Plan as currently filed is fully confirmable, and this is true whatever the Court’s decision on the

    Motion. At the same time, the Debtors recognize that the proposed Acquisitions could help

    address the Objectors’ arguments regarding the nature of post-Effective Date operations, which

    would be beneficial in pursuing confirmation of the Plan. The Debtors have made no secret of

    their desire to confirm a section 524(g) plan and have worked toward such a plan from the start

    of these Chapter 11 Cases. Indeed, as contemplated by the Plan (which was overwhelmingly

    accepted by 79.83% of claimants)9, certain third parties have committed to provide over $500

    million to be contributed to the Trust in exchange for the protection of a section 524(g)

    channeling injunction. See Plan §§ 10.8-10.10.

           34.      As such, the ability for the Acquisitions to assist in resolving certain Plan

    objections was not only an appropriate consideration for pursuing these Acquisitions, but an

    independent justification, distinct from the business justifications detailed above, that further

    evidences a valid rationale for the transactions in satisfaction of section 363(b). Indeed, in

    Flintkote, Judge Fitzgerald explicitly rejected arguments that the Debtors’ desire to address

    potential confirmation objections evidenced a lack of valid business judgment, instead finding

    that “[a] business opportunity which puts a small and not very substantial portion of its wealth

    into a different type of investment that gives it an operating business that may . . . give[] an




9
        See Supplemental Declaration of Christina Pullo of Prime Clerk LLC Regarding the Solicitation
of Votes and Tabulation of Ballots Cast on the Ninth Amended Joint Chapter 11 Plan of Reorganization of
Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.
3534].

                                                   18
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS         Doc 3952       Filed 08/20/21   Page 19 of 23




  argument [in response to potential “ongoing business” objections] that it doesn’t currently have

  . . . [is] the exercise of very good business judgment.” See Flintkote Tr. at 42:20-25–43:1-10.

           35.      Because the Objections raise issues more appropriately considered at

  confirmation, the Motion includes a broad reservation of rights that make it abundantly clear that

  the parties’ rights to raise objections at confirmation will not be implicated by the Motion.

        C.       The Motion and Proposed Acquisitions Are Consistent With the Plan and Do
                 Not Require Further Disclosure or Resolicitation

           36.      The relief sought in the Motion does not require a material modification of the

  Plan that would, in turn, require resolicitation. Nevertheless, as with the bulk of the Objections,

  the issue of whether any Acquisitions the Debtors enter into would require resolicitation of the

  Plan (which the Debtors submit they would not) are also confirmation issues which are not before

  the Court today. See Certain Ins. Obj. at 21. The Proposed Order reserves the rights of all parties

  to argue plan modification issues at confirmation. As explained in the Debtors’ reply in support

  of the Notice Procedures Motion, to the extent raised at confirmation, the Debtors will

  demonstrate that such arguments fail on the merits. See Debtors’ Omnibus Reply in Support of

  Motion for Entry of Order (I) Approving Notice Procedures, (II) Authorizing Acquisitions and

  (III) Granting Related Relief [Docket No. 3715] at ¶ 34.

           37.      In any event, the Certain Insurers, who have raised this objection and lack

  standing to be heard on this Motion, are particularly ill-positioned to argue that the Motion

  constitutes a plan modification that necessitates resolicitation. The Certain Insurers, as they have

  acknowledged, are not entitled to vote on the Plan and therefore have no cognizable interest in

  whether creditors that are entitled to vote – but have not objected to the Motion on this basis –

  have received adequate disclosure. See Insurer Bar Date Obj. at 3-4.




                                                  19
US-DOCS\126034905.2RLF1 25858026v.1
                  Case 19-10289-LSS       Doc 3952        Filed 08/20/21      Page 20 of 23




          D.        Section 345 of the Bankruptcy Code Does Not Apply to the Relief Sought in
                    the Motion

            38.      The Certain Insurers continue to argue that the proposed Acquisitions are

     inconsistent with section 345(b) of the Bankruptcy Code and the U.S. Trustee guidelines, despite

     the fact that the U.S. Trustee did not object to the Motion. See Certain Ins. Obj. at 21. However,

     neither the Debtors nor the Objectors have located any case in which a Court has determined that

     section 345 is implicated by a request to use estate funds to acquire property or a business

     pursuant to section 363(b) of the Bankruptcy Code.10 In fact, in Flintkote, Judge Fitzgerald

     explicitly found to the contrary, determining that section 345 was not implicated by the debtor’s

     motion to acquire triple-net lease properties. See Flintkote Tr. at 34:7-19 (finding that section

     345 was “not workable in a context of acquisition of property . . . I think it writes § 363 out of

     the Code. I don’t think that’s – in fact, I think the Bankruptcy Court would commit reversible

     error if it did not read the sections in a copacetic form and read § 345 as trumping § 363, that’s

     clearly not the intent, and I simply don’t think it works. I don’t think the argument holds any

     weight.”).

            39.      The Objectors’ unprecedented reading of section 345(b) is contradicted by the

     statute’s plain terms.    Section 345 – titled “Money of estates” – addresses a debtor-in-

     possession’s cash management system and establishes terms and conditions on which the debtor

     may deposit or invest money. See In re Ditech Holding Corp., 605 B.R. 10, 16 (Bankr. S.D.N.Y.




10
        The Certain Insurers’ Objection cites a single, unpublished out-of-circuit case in support of its
reading of section 345. See Certain Insurers’ Objection at 21; In re Fischer, No. 03-13704, 2010 WL
2746329 (Bankr. D. Md. July 9, 2010). In re Fischer dealt with a chapter 7 trustee’s motion to purchase a
judgment obtained against the debtor as an alternative investment asset, which would allow the trustee to
pursue property of the debtor in order to recover value for the estates. See id. at *11. Here, the Debtors are
requesting authority to purchase the Properties as part of the Debtors’ business operations through the
Effective Date. The Motion is not requesting authority to engage in an alternative investment of estate
funds.

                                                     20
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS          Doc 3952       Filed 08/20/21    Page 21 of 23




  2019) (“Section 345 of the Bankruptcy Code governs management of money of the estate by a

  trustee or debtor in possession.”). Specifically, section 345(a) provides that a debtor-in-

  possession “may make such deposit or investment of the money of the estate . . . as will yield

  the maximum reasonable net return on such money, taking into account the safety of such deposit

  or investment.” Section 345(b), in turn, places limitations on the types of deposits or investments

  a debtor may make – i.e., except where the deposit or investment is insured by the United States

  or backed by the full faith and credit of the United States, the debtor is required to obtain a bond

  or other surety. 11 U.S.C. § 345(b).

           40.      Section 345, however, is relevant only to situations where a debtor seeks to invest

  cash in bank accounts or other securities such as stocks, bonds and mutual funds, not a debtor’s

  proposed purchase of assets under section 363(b). See 5 Collier Bankruptcy Practice Guide ¶

  86.06 (2021) (“The limitation of section 345(b) does not act to prevent the trustee from utilizing

  the funds of the estate and investing those funds in the maintenance, improvement, and operation

  of debtor’s business.”).

           41.      As Judge Fitzgerald recognized, if this Court were to accept such an overly literal

  reading of section 345, the practical result would be that any non-ordinary course use of cash

  pursuant to section 363 of the Bankruptcy Code would be subject to section 345(b), effectively

  writing section 363 out of the Bankruptcy Code. See, e.g., Thorpe v. Borough of Thorpe, 770

  F.3d 255, 263 (3d Cir. 2014) (rejecting literal reading of statute where “the literal application of

  a statute will produce a result demonstrably at odds with the intentions of its drafters” (internal

  citation omitted)). Under such an interpretation, practically, any use of section 363(b) would

  require the backing of the full faith and credit of the United States (or its equivalents), severely




                                                   21
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS         Doc 3952       Filed 08/20/21    Page 22 of 23




  impeding any debtor’s ability to purchase assets or use cash outside of the ordinary course in a

  chapter 11 proceeding. Surely this was not the intent of section 345.

        E.       The Motion is Procedurally Proper and Independent of the Notice Procedures
                 Motion

           42.      A&I argues that the Motion is premature and procedurally improper because the

  Notice Procedures Motion remains under advisement, accusing the Debtors of “arrogantly

  assum[ing] that their version of the proposed purchase procedures should govern the

  transactions.” A&I Obj. ¶ 1. The Notice Procedures Motion is narrowly tailored to establish

  certain notice procedures that would permit the Debtors to seek expedited consideration of a

  proposed acquisition – it did not seek authority to effectuate any particular acquisition. Here, by

  contrast, the Debtors seek authority to make the Acquisitions without reference to the relief

  requested in the Notice Procedures Motion. The Debtors did not seek to utilize the notice

  procedures to expedite consideration of the Acquisitions. Rather, in recognition that the Notice

  Procedures Motion remains under advisement, the Debtors noticed the current Motion and set it

  for hearing in full compliance with the applicable Bankruptcy Rules and Local Rules. As such,

  the Motion is procedurally proper and A&I’s objection is without merit.

                                           CONCLUSION

           43.      For the reasons stated herein, the Court should overrule the Objections and grant

  the relief requested in the Motion.




                                                  22
US-DOCS\126034905.2RLF1 25858026v.1
              Case 19-10289-LSS       Doc 3952   Filed 08/20/21    Page 23 of 23




 Dated: August 20, 2021                /s/ Amanda R. Steele__________________________
        Wilmington, Delaware

                                       RICHARDS, LAYTON & FINGER, P.A.

                                       Mark D. Collins (No. 2981)
                                       Michael J. Merchant (No. 3854)
                                       Amanda R. Steele (No. 5530)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: collins@rlf.com
                                               merchant@rlf.com
                                               steele@rlf.com


                                       - and -

                                       LATHAM & WATKINS LLP

                                       Jeffrey E. Bjork (admitted pro hac vice)
                                       Kimberly A. Posin (admitted pro hac vice)
                                       Helena G. Tseregounis (admitted pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071-1560
                                       Telephone: (213) 485-1234
                                       Facsimile: (213) 891-8763
                                       E-mail: jeff.bjork@lw.com
                                                kim.posin@lw.com
                                                helena.tseregounis@lw.com

                                       - and -

                                       Richard A. Levy (admitted pro hac vice)
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Facsimile: (312) 993-9767
                                       E-mail: richard.levy@lw.com

                                       Counsel for Debtors and Debtors-in-Possession




US-DOCS\126034905.2RLF1 25858026v.1
